DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 7 of claim 17, “a regulating parameter of the regulating function” is defined.  Line 12 of claim 17 includes the language, “a regulating parameter of the regulating function”.  It is unclear whether the second instance of a regulating parameter of the regulating function was intended to refer to the first instance or refer to a separate regulating parameter.  For examination purposes, “a regulating parameter of the regulating function” is interpreted as “the regulating parameter of the regulating function” that was defined in line 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art [AAPA], in view of Alexander, US Patent Application Publication no. 2017/0292712.
Regarding claims 17, 27 and 31-32, AAPA discloses that human-machine interfaces are known to be used for the interactive control of regulating processes of injection moulding machines [page 1, lines 20-33].  AAPA further discloses that the human-machine interfaces are known to use any combination of hard-wired logic elements and/or key fields, keyboards, manipulators and/or touch-sensitive screens [page 1, lines 20-27].  AAPA does not disclose that the human-machine interfaces include: a parameter input unit that is operable independently of the regulating input unit and by means of which a regulating parameter of the regulating function is simultaneously manually controllable in dependence on a parameter input, and a parameter display unit that is arranged together with the parameter input unit and by means of which the manually controlled regulating parameter is adapted to be fed back, wherein a regulating parameter of the regulating function that is functionally dependent on the regulating function is simultaneously manually controllable by means of the regulating input unit, wherein a nominal value or a current value of the regulating 
Like AAPA, Alexander discloses a human-machine interface that is used to control regulating functions of a machine.  Alexander further discloses that the human-machine interface includes:
a parameter input unit that is operable independently of a regulating input unit and by means of which a regulating parameter of a regulating function is simultaneously manually controllable in dependence on a parameter input [a touch sensor array 32 is used to alter the power level of a selected heating element.  Separate and independent control buttons 52a-c are used to switch on/off individual heating elements, Figure 3 and paragraphs 0021, 0027 and 0032], and 
a parameter display unit that is arranged together with the parameter input unit and by means of which the manually controlled regulating parameter is adapted to be fed back [bar graph 38 located adjacent within the touch sensor array 32 indicates a magnitude of the power level setting selected using the touch sensory array, Figure 3 and paragraphs and 0023-0026 and 0032-0033], 
wherein the regulating parameter of the regulating function that is functionally dependent on the regulating function is simultaneously manually controllable by means of the regulating input unit [separate and independent control buttons 52a-c are used to switch on/off individual heating elements, Figure 3 and paragraphs 0021, 0027 and 0032], 

wherein the parameter display unit comprises a bar graph indicator that is oriented along a longitudinal touch-sensitive surface of the parameter input unit [bar graph 38 located adjacent within the touch sensor array 32 indicates a magnitude of the power level setting selected using the touch sensory array, Figure 3 and paragraphs and 0023-0026 and 0032-0033].
Since it was known in the art before the effective filing date of the claimed invention to use human-machine interfaces to separately and independently control regulating functions and regulating parameters and display regulating parameter values using bar graph indicators, it would have been obvious to one of ordinary skill in the art to incorporate the known human-machine interface functions in the AAPA injection moulding machine human-machine interfaces to facilitate user control.
Regarding claim 18, Alexander further discloses a modulatable illuminated readout by means of which a state of the machine is displayable [multi-segment display 40 is used to display temperature of power level data, Figure 3 and paragraphs 0023 and 0026].  Alexander does not disclose that the multi-segment display is positioned laterally of or on each side of the bar graph indicator.  However, the positioning of components on a human-machine interface amounts to a design choice that would depend on the specific needs of a particular application.  Accordingly, it would have 
Regarding claim 19, Alexander does not disclose that at least one of the bar graph indicator or the modulatable illuminated readout is conical.  However, the shapes of components on a human-machine interface amounts to a design choice that would depend on the specific needs of a particular application.  Accordingly, it would have been obvious to one of ordinary skill in the art to make the design choice of a conical bar graph indicator or modulatable illuminated readout in the AAPA and Alexander human-machine interface.
Regarding claim 20, Alexander does not disclose that the modulatable illuminated readout extends in a shape of a Y over the human-machine interface.  However, the shapes of components on a human-machine interface amounts to a design choice that would depend on the specific needs of a particular application.  Accordingly, it would have been obvious to one of ordinary skill in the art to make the design choice of a modulatable illuminated readout that extends in a shape of a Y over the AAPA and Alexander human-machine interface.
Regarding claim 21, Alexander further discloses that an independently operable selection input unit is provided by means of which the regulating function is selectable [separate and independent control buttons 52a-c are used to switch on/off individual heating elements, Figure 3 and paragraphs 0021, 0027 and 0032].
Regarding claim 22, Alexander further discloses that an input unit having permanently assigned keys is provided and wherein at least one of the parameter 
Regarding claims 23 and 24, Alexander does not disclose that buttons 56 a-c and 58a-c are implemented as glass cylinders that are let into and are flush with the surface and serve as haptically perceptible operating elements.  Examiner takes official notice that human-machine interface buttons were conventionally implemented using glass cylinders that are let into and are flush with the surface and serve as haptically perceptible operating elements before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional glass cylinders that are let into and are flush with the surface and serve as haptically perceptible operating elements as buttons 56 a-c and 58a-c in AAPA and Alexander.
Regarding claims 25, 26 and 28, Alexander further discloses that the regulating input unit is connected to a machine control system of the machine by means of a real time interface [heating elements are switched on/off when the corresponding buttons are pressed (i.e. in real time), paragraphs 0027 and 0032].
Regarding claim 29, Alexander further discloses providing a selection input unit of the human-machine interface, detecting a manual selection input by means of the selection input unit for selecting the regulating function, enabling the regulating input unit for detecting the manual regulating input in dependence on the detected selection 
Regarding claim 30, Alexander does not disclose dynamically assigning control buttons based on other human-machine interface inputs.  Examiner takes official notice that human-machine interfaces before the effective filing date of the claimed invention conventionally included the functionality of dynamically changing the functions of physical control buttons in order to maximize the number of functions that may be controlled while minimizing the number of physical buttons required.  Accordingly, it would have been obvious to one of ordinary skill in the art to include the conventional practice of dynamically assigning physical button functions in order to reduce the amount of physical buttons required in the AAPA and Alexander human-machine interface. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gammenthaler, US Patent Application Publication no. 2004/0201765 discloses that typical human-machine interfaces include combinations of push buttons, an LCD touchscreen display, a touchpad and indicator lights.
Best, US Patent no. 6,921,336 discloses a human-machine interface that includes a touchscreen, a touch pad and physical buttons.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        February 13, 2021